      Case 3:20-cv-06013-LC-HTC Document 14 Filed 07/20/21 Page 1 of 2


                                                                        Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

ROLAND CARLY SAINTLOT,

       Plaintiff,

v.                                                 Case No. 3:20cv6013-LC-HTC

LIEUTENANT NEEL, et al.,

     Defendants.
____________________________/

                                       ORDER

      The magistrate judge issued a Report and Recommendation on June 10, 2021

(ECF No. 13).        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 13) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious for

Plaintiff’s abuse of the judicial process.


Case No. 3:20cv6013-LC-HTC
     Case 3:20-cv-06013-LC-HTC Document 14 Filed 07/20/21 Page 2 of 2


                                                                 Page 2 of 2

     3.   The clerk of court is directed to close this case.

     DONE AND ORDERED this 20th day of July, 2021.




                              s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv6013-LC-HTC
